Dalianis and Nadeau, JJ.,
dissenting. Because we believe that the safeguards imposed by Miranda v. Arizona, 384 U.S. 436 (1966), and by our State Constitution sufficiently protect a suspect’s privilege against self-incrimination, respectfully, we dissent.
Miranda “establishes an objective set of procedures to counter the inherent pressures of custodial interrogations.” State v. Torres, 130 N.H. 340, 343 (1988); see also Moran v. Burbine, 475 U.S. 412, 420 (1986). These procedures require the police to warn suspects in custody of their Miranda rights before interrogating them, Miranda, 384 U.S. at 471-73, and to “scrupulously honor[]” a suspect’s decision to exercise those rights, Michigan v. Mosley, 423 U.S. 96, 102-04 (1975). See also State v. Laurie, 135 N.H. 438, 442, cert. denied, 506 U.S. 886 (1992).
These procedures also mandate that any waiver of Miranda rights be made “voluntarily, knowingly and intelligently.” Moran, 475 U.S. at 421 (quotation omitted). When examining the validity of a waiver, courts must indulge every reasonable presumption against finding a waiver. See State v. Gullick, 118 N.H. 912, 915 (1978). Accordingly, “[o]nly if the totality of the circumstances surrounding the interrogation reveals both an uncoerced choice and the requisite level of comprehension may a court *54properly conclude that the Miranda rights have been waived.” Moran, 475 U.S. at 421 (quotation omitted); see State v. Gravel, 135 N.H. 172, 178 (1991). Moreover, under our State Constitution, a waiver of Miranda rights must be proved beyond a reasonable doubt. State v. Ford, 144 N.H. 57, 60 (1999).
We believe that these procedures more than adequately “dissipate the compulsion inherent in custodial interrogation,” Moran, 475 U.S. at 425, and thus would adopt the United States Supreme Court’s reasoning in Moran.
We disagree with the majority that textual differences between Part I, Article 15 of our State Constitution and the Fifth Amendment to the Federal Constitution require us to reject Moran. This court has, on other occasions, declined to impose higher standards with respect to confessions than are required under federal law. In Laurie, 135 N.H. at 442, for instance, we concluded that Mosley’s “scrupulously honored” standard adequately protected a defendant’s privilege against self-incrimination, despite Justice Brennan’s express invitation to State courts to impose a higher standard under State law.
Like the United States Supreme Court, we fail to see how “[ejvents occurring outside of the presence of the suspect and entirely unknown to him” can in any way undermine a suspect’s knowing, intelligent and voluntary waiver of his Miranda rights, Moran, 475 U.S. at 422, particularly when the State must prove the waiver was knowing, intelligent and voluntary beyond a reasonable doubt. As the court observed in Moran:
No doubt the additional information would have been useful to [the suspect]; perhaps even it might have affected his decision to confess. But we have never read the Constitution to require that the police supply a suspect with a flow of information to help him calibrate his self-interest in deciding whether to speak or stand by his rights.

Id.

We also disagree with the majority that adhering to Moran “lend[s] tacit approval to affirmative police interference with the attorney-client relationship” and encourages “the police to do everything possible, short of a due process violation, to prevent an attorney from contacting his client before or during interrogation.”
When a third party retains an attorney for a suspect, without the suspect’s consent, there is no attorney-client relationship between the attorney and the suspect; if anything, there is only an attorney-client relationship between the attorney and the third party. Moreover, the *55manner in which the police deal with the attorney, we believe, is irrelevant to determining whether the suspect has voluntarily, intelligently and knowingly waived his Miranda rights. “[A] rule that focuses on how the police treat an attorney — conduct that has no relevance at all to the degree of compulsion experienced by the defendant during interrogation —... ignore[s] both Miranda’s mission and its only source of legitimacy.” Id. at 425. Further, as the Moran court noted, “[although highly inappropriate, even deliberate deception of an attorney could not possibly affect a suspect’s decision to waive his Miranda rights unless he were at least aware of the incident.” Id. at 423.
The rule the majority adopts leads to incongruous, and we believe, unfair results. Under the majority’s rule, the waivers of two defendants “armed with the same information and confronted with precisely the same police conduct,” id. at 422, would be treated differently depending upon whether the defendants were affluent enough, experienced enough, or otherwise fortunate enough to have an attorney, or someone posing as an attorney, telephone the police station to speak to them. As the majority, in effect, concedes, this rule necessarily creates “two classes of suspects and favors those who are more likely to have access to counsel.” State v. Reed, 627 A.2d 630, 652 (N.J. 1993) (Clifford, J., dissenting). We find this result troubling.